Citation Nr: 0206625	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  95-40 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for disability of 
the thoracic and lumbosacral spine, currently rated as 40 
percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to April 
1987.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  When 
the veteran's case was before the Board in June 1997, it was 
remanded for additional development.  The claims folders were 
returned to the Board for further appellate action in May 
2002.

The veteran testified before a hearing officer at the RO in 
February 1996.  A transcript of that hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's service-connected disability of the 
lumbosacral spine is not productive of more than severe 
limitation of motion of the lumbar spine or severe 
intervertebral disc syndrome; the presence of functional 
impairment from the sciatic nerve on the right or left has 
not been demonstrated.

3.  The veteran's service-connected residuals of compression 
fractures of T10 through T12 are manifested by limitation of 
motion and vertebral deformity.  

4.  The veteran's other service-connected disabilities, 
residuals of coccyx fracture and residuals of a fracture of 
the left carpal navicular, are rated as noncompensably 
disabling; the combined disability rating for the service-
connected disabilities with consideration of the separate 20 
percent rating granted herein for disability of the thoracic 
spine is 50 percent.

5.  The veteran has an associate's degree in applied science 
and is currently pursuing a bachelor's degree; he has 
employment experience as a dental technician, heavy equipment 
operator, cable installer, truck driver, retail salesman and 
warehouse manager.

6.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
occupational experience and educational background.


CONCLUSIONS OF LAW

1.  The requirements for a separate 20 percent evaluation for 
disability of the thoracic spine have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5288, 5291 (2001).

2.  The disability of the veteran's lumbosacral spine does 
not warrant more than a 40 percent evaluation.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 4.124a, 
Diagnostic Code 8520 (2001).

2.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have not been met.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Review of the record reveals that service connection for 
lumbar strain with degenerative arthritis was awarded in 
October 1987, with a disability evaluation of 10 percent.  In 
June 1990, the evaluation for the veteran's low back 
disability was increased to 20 percent.

Records from Sparrow Hospital reveal that the veteran was 
hospitalized in June 1990 due to an acute exacerbation of 
back pain with radiculopathy to the left lower extremity.  He 
was admitted for pain control and placed on bed rest with 
pelvic traction.  An electromyography was negative.  Initial 
examination revealed that straight leg raising was positive 
on the left at 30 degrees and normal on the right.  Faiver's 
test was questionably positive on the left.  There was no 
focal neurological deficit, although there were radiculopathy 
signs in the left lower extremity with decreased reflex and 
hyperesthesia of the left thigh.  A lumbar myelogram showed 
some defect at the L5-S1 level.  In July 1990 the veteran 
underwent elective lumbar laminectomy due to left sciatica 
pain.  There were no operative or postoperative 
complications.  At an August 1990 follow-up, the veteran was 
noted to be healing well.

The veteran submitted to a VA examination in November 1990.  
He indicated that he had been employed as a warehouse manager 
and a truck driver.  He noted that he had lost time due to 
constant pain in his lower back and numbness in his left leg.  
He reported that he had undergone back surgery in July 1990.  
He complained of mid to lower back pain and numbness of the 
left leg.  He also indicated that he had very little mobility 
in his back.  On examination, the veteran's mid thighs 
measured 23 inches bilaterally, and his calves measured 16 
inches bilaterally.  Anterior flexion was to 55 degrees, 
extension was to 20 degrees, right lateral flexion was to 55 
degrees, and left lateral flexion was to 30 degrees.  
Straight leg raises were normal.  The veteran's spine was 
straight with no palpable spasm.  A well-healed scar over the 
veteran's lumbar spine was noted.  X-rays of the veteran's 
lumbar spine revealed lumbarization of S1 and minimal 
superoinferior compression deformities involving L1 and L2.  
There was a minimal compression deformity involving the mid-
portion of the superior part of L3.  The disc space between 
L5 and S1 appeared moderately narrowed compared to an August 
1987 study.  Evidence of laminectomy at L5 on the left was 
also noted.  The diagnosis was history of lumbar strain with 
recent L5-S1 lumbar laminectomy on the left.

The evaluation for the veteran's low back disability was 
increased to 40 percent in December 1990.

In a January 1992 statement, the veteran indicated that he 
planned to withdraw from his courses at Lansing Community 
College due to his divorce and emotional hardships.  He 
included a January 1992 letter from a treating psychologist 
indicating that it was necessary for the veteran to withdraw 
due to impaired concentration resulting from his marital 
difficulties.  Subsequent vocational rehabilitation records 
indicate that the veteran desired to return to his studies.

Records from Sparrow Hospital indicate that the veteran 
received physical therapy in 1992, 1993 and 1994.  A 
September 1994 discharge summary shows that the veteran 
reported that his pain measured at three on a scale of one to 
ten.  He indicated that he felt 70 to 80 percent improvement 
in his symptoms since the start of therapy.  At discharge he 
had greatly decreased muscle spasm and improved posture.  His 
range of motion was flexion to 55 degrees, extension to 20 
degrees, right lateral flexion to 48 centimeters, left 
lateral flexion to 52 centimeters and rotation to 10 degrees 
bilaterally.  His neurological status was intact.  All short-
term goals were noted to have been achieved.

February 1995 records from Sparrow Hospital show that the 
veteran was referred for physical therapy and was scheduled 
for four weeks of treatment.  A discharge summary states that 
the veteran was seen for five treatments consisting of pool 
and land therapy, electrical muscle stimulation and moist 
heat.  The veteran had initially presented with complaints of 
pain in his groin, hip and low back region, radiating down 
his thigh to his knees and down the back of his calves to his 
ankles to the top of his feet.  He reported difficulty 
climbing, getting in and out of the car, fatigue and 
decreased endurance.  At his last appointment, the veteran 
complained of increased pain in his right low back as well as 
numbness and tingling down his right lower extremity.  The 
veteran was found on initial inspection to have tenderness of 
the posterior superior iliac spine bilaterally, right greater 
than the left.  He had tenderness at the ischial tuberosities 
with the left being greater than the right.  Range of motion 
was flexion to 40 degrees, extension to 10 degrees, and 
lateral flexion and rotation within normal limits.  He had 
intact sensation to light touch, and a positive Faber and 
piriformis test.  The therapist noted that the veteran had 
attended only five therapy sessions, and did not report for 
treatment thereafter.  He reported increased pain at the last 
session.  No objective discharge measurements were obtained 
due to the veteran's failure to complete therapy.  

In March 1995 the veteran contacted the RO and indicated that 
he desired a higher rating for his low back disability and 
that he sought a total evaluation based on unemployability.  
In support of his claim he submitted the report of a June 
1993 magnetic resonance imaging (MRI) which revealed disc 
space narrowing and loss of signal due to dehydration at L1-
2, L3-4 and L4-5, with disc space narrowing particularly 
severe at L4-5.  A small extradural defect was noted at L5-S1 
along the left lateral recess, with a similar finding on the 
T1 and T2.  There were minimal disc bulge at L4-5 and very 
mild wedge deformity of the L2 vertebral body, suggestive of 
prior trauma.  The impression was no evidence of recurrent 
disc herniation at L5-S1, small extradural defect impinging 
on the left lateral recess representing perineural fibrosis, 
mild disc bulge at L4-5 and disc space narrowing and loss of 
signal due to dehydration at L1-2, L3-4, and L4-5.  The 
report of a March 1995 MRI shows an impression of changes of 
degenerative disc disease at L1-2, L3-4, and L4-5 disc 
desiccation.  The examiner noted that the veteran was status 
post hemilaminectomy with a small amount of epidural 
fibrosis.  There was no evidence of residual or recurrent 
disc herniation, spinal stenosis or nerve root impingement 
throughout the remainder of the lumbar region.  The examiner 
also noted that there was no significant interval change 
since the examination of June 1993.

The veteran also submitted a March 1995 letter from Adolfo M. 
Chipoco, M.D.  Dr. Chipoco stated that the veteran had 
pronounced intervertebral disc syndrome of the lumbar spine, 
with pain, tenderness and local spasm in the right lumbar 
area and diminished left ankle jerk.  Dr. Chipoco stated that 
the veteran was entitled to a 60 percent disability 
evaluation and that he was currently unemployable.  He also 
indicated that the veteran could not bend, lift more than 20 
pounds, push, pull, or climb.  He noted that the veteran 
should also avoid standing or sitting for prolonged periods.

In a March 1995 initial evaluation report, Philip M. 
Sorensen, M.D. stated that the veteran complained of low back 
and right lower extremity pain.  The veteran's history of low 
back pain was noted, as well as his 1990 laminectomy.  Dr. 
Sorensen noted that the veteran's left lower extremity pain 
was relieved by the surgery, and that the veteran was 
currently experiencing right lower extremity pain mainly in 
the right lumbar region.  The veteran complained of numbness 
on the lateral aspect of the right leg and claimed that his 
right and left lower extremities appeared weak to him.  He 
reported neuralgic sensations starting in the back and 
extending into the right groin and from the low back 
extending into the posterior aspect of the right calf.  He 
endorsed increased pain with sitting, standing, coughing, 
sneezing and changes in the weather, with the worst pain on 
walking.  He stated that the pain awakened him at least 8 
times per night.  Examination of the veteran's back revealed 
paraspinous muscle spasm involving the quadratus lumborum.  
There was no vertebral tenderness.  There was evidence of 
lumbar facet tenderness on the right at L4-5, and tenderness 
over the sacroiliac joints on the right.  The veteran also 
had tenderness over the sciatic notch and over the greater 
trochanter on the right.  Straight leg raising was positive 
on the left at 60 degrees, and the bowstring sign was 
positive on the right.  Sensation to pinprick was decreased 
on the right in dermatomes L5 and S1.  Patellar reflex could 
not be elicited bilaterally and the Achilles reflex was 1+ 
bilaterally.  The impression was right sacroiliitis, right 
piriformis syndrome with right lumbar radiculopathy, and 
right quadratus lumborum myofascitis.  Dr. Sorenson concluded 
that the veteran had a Grade IV level of dysfunction based on 
chronic pain disability grading, indicating a high disability 
and severely limiting pain.  The goals were to decrease the 
veteran's pain by 50 percent, improve functional level and 
improve general conditioning.

In April 1995 the veteran submitted information pertaining to 
his employment history.  He indicated that in the previous 
five years, he had worked as a heavy equipment operator from 
October 1989 to May 1990.

A VA examination was conducted in May 1995.  The veteran 
reported that he fell on a 55 gallon drum in service, was 
treated conservatively and placed on profile.  The examiner 
noted that the veteran had experienced recurrent episodes of 
pain and ultimately received a medical board.  The veteran 
complained of radiating pain to the left leg and the right 
leg and buttock.  He indicated that the pain occasionally 
radiated down to the knee.  The examiner noted that a recent 
MRI revealed no herniation of the nucleus pulposus or 
foraminal compromise, but showed residual extradural 
perineural fibrosis, mild bulging of L4-5 and disc spacing at 
L2-3.  The veteran's subjective complaints were chronic pain 
and muscle spasms.  He stated that he had not worked since 
1990.  The examiner noted that the veteran used a number of 
medications, including Scolaxin, Altrin, Tranxene, Vicodin 
and Elavil.  On examination, veteran's thighs and calves were 
muscular with no evidence of muscular wasting.  There were no 
postural abnormalities, and there was no kyphosis or 
scoliosis.  The musculature of the veteran's back was fairly 
well developed, with slight spasm of the paravertebral 
muscles.  Range of motion testing showed forward flexion to 
75 degrees with pain beyond that point, extension to 20 
degrees, lateral flexion to 40 degrees bilaterally, and left 
rotation to 30 degrees with pain on the last 5 degrees.  
There was objective evidence of pain on motion in forward 
flexion and rotation.  Neurological examination revealed L5 
dermatome with reduced sensation to pinprick on the right 
leg.  No muscle wasting was identified.  The reflexes were 
diminished in both knees and ankles.  Babinski was neutral.  
The diagnoses were mild radiculopathy of the L5 level, right 
quadriceps lumbo-myofascitis, and minimal tenderness in the 
sacroiliac notch and right trochanteric region.  X-rays of 
the lumbosacral spine revealed well maintained height of the 
vertebral bodies, partial sacralization of L5 and joint space 
narrowing between L5 and S1.  The examiner noted that the 
joint space narrowing could be related to the partial 
sacralization of L5.  The impression was no acute process.

In a May 1995 statement, the veteran indicated that he had 
been unemployed since May 1990 and had been struggling 
physically since that time to take full advantage of his 
vocational rehabilitation benefits.  He stated that he had 
discontinued his studies for medical reasons and had received 
physical therapy.  He indicated that the company for which he 
had last worked had discontinued business.  He also 
identified medical care providers.  A separate form indicates 
that the veteran attended classes during the spring and 
summer quarters of 1991 and the fall quarter of 1993.

A September 1995 statement from the veteran's psychologist 
indicates that the veteran was ready to return to his 
academic studies.  He noted that the veteran had previously 
found it necessary to drop university studies due to 
difficulties arising out of severe marital discord and other 
personal issues.  The psychologist pointed out that the 
veteran had chosen architecture as a final end goal for his 
education.

The veteran testified before a hearing officer at the RO in 
February 1996.  He stated that his daily activities were 
affected due to pain caused by his attempts to perform 
household chores.  He noted that he spent a lot of time 
watching television while lying on the couch or on the floor.  
He indicated that when he awoke in the morning he felt stiff 
and his joints ached.  He noted that he sometimes had to 
crawl when he got out of bed.  He stated that he could walk 
no more than one or two hundred yards, and that sitting 
caused discomfort.  He reported that he was restricted to 
lifting 20 pounds or less, but that he would be afraid to 
lift more than 15 pounds.  He indicated that standing caused 
discomfort, but not as much as sitting.  When asked whether 
his pain radiated, the veteran indicated that he experienced 
radiation down both legs.  He reported that he took Vicodin 
and Flexeril for pain control, and that both carried 
restrictions regarding his daily activities.  With regard to 
current treatment, the veteran noted that he was undergoing 
acupuncture.  He indicated that it helped but that the 
results were not long lasting.  The veteran testified that he 
had last worked in the spring of 1990, and that the job had 
involved construction.  He stated that his employer had gone 
out of business.  He indicated that he had participated in 
vocational rehabilitation since his 1990 surgery, but that he 
had experienced pain and discomfort walking and sitting in 
classroom chairs and had stopped attending classes.  He 
reported that he had difficult concentrating because of the 
pain.  He testified that he had attempted to obtain gainful 
employment but felt that his service-connected back 
disability had caused prospective employers to deny him 
employment.

The veteran was scheduled for a VA examination in February 
1996, but refused the examination because he objected to the 
examiner.  He was told that he could be scheduled with an 
alternate examiner or that the previous examiner could refer 
him for an orthopedic consultation, but he refused.  

The RO subsequently received treatment records from R.G. 
Curtiss, D.O. for the period from September 1995 to March 
1996.  They show that the veteran was seen monthly for low 
back distress and that he received acupuncture.

The veteran was afforded a VA examination in March 1996.  The 
examiner laid out the veteran's history and noted that he had 
undergone acupuncture since October 1995.  The veteran noted 
that those treatments were somewhat beneficial.  The veteran 
complained of constant back pain from about two inches above 
his scar, radiating into each leg.  He reported worsening of 
the pain on standing for 10 to 20 minutes, walking 20 to 30 
yards or sitting for a few minutes.  He stated that his 
discomfort was decreased if he shifted his weight while 
sitting.  He reported that the pain radiated into his lower 
extremities, encircling his right leg and involving his groin 
as well as the thigh.  He also indicated that the pain 
radiated into his right calf muscles almost constantly.  He 
endorsed intermittent left leg pain chiefly confined to his 
thigh.  He could not state the frequency with which he 
noticed the left leg pain.  He complained of lack of feeling 
on the left from the thigh to his toes, and on the right 
thigh, medial to the right calf and on the right lateral 
knee.  He indicated a feeling of weakness from the waist down 
to his toes.  He claimed that he had urinary urgency and was 
unable to void readily.  He denied loss of bowel or bladder 
control.  The veteran indicated that he was stiff every 
morning, and that the stiffness lasted for variable amounts 
of time.  He reported that he exercised and took a hot bath 
every morning and those modalities alleviated his stiffness 
somewhat.  He stated that he avoided household chores and 
would not attempt to lift more than 10 or 15 pounds.  The 
examiner noted that the veteran's current medications were 
Vicodin, Flexeril, and Elavil.  

On examination, the veteran walked slowly and with a mild 
degree of forward flexion of the lumbosacral spine.  His gait 
had a wide base.  The veteran maintained 10 degrees of 
forward flexion when asked to stand, but the examiner 
identified no fixed deformity of the spine.  The thoracic and 
lumbar vertebrae were tender to palpation.  Range of motion 
was flexion to 50 degrees, extension to zero degrees, right 
lateral flexion to 25 degrees, left lateral flexion to 30 
degrees, and rotation to 10 degrees bilaterally.  The veteran 
complained that all movements caused his baseline level of 
pain to increase.  He complained of low back pain when his 
right leg was lifted to 30 degrees and when the left leg was 
lifted 20 degrees.  Motor strength was 5/5 in all muscle 
groups of both lower extremities.  Sensory examination 
revealed diminished ability to appreciate light touch 
throughout the left anterior thigh and lower leg, and the 
right lateral thigh and lower leg, the dorsum of each foot 
and the plantar surface of the left foot.  Light touch 
sensation was normal on the plantar surface of the right 
foot.  Radiographs of the lumbosacral spine disclosed slight 
wedging of the L1 vertebral body anteriorly with minimal 
degenerative change at the L1-2 disc space.  The veteran 
refused EMG testing of either lower extremity, stating that 
he had no faith in such a test.  The examiner commented that 
the veteran's complaints of sensory loss did not follow a 
dermatomal distribution, and that without EMG testing it was 
impossible to determine the presence or absence of 
radiculopathy.  The diagnoses were status post 
hemilaminectomy at L4; degenerative disc disease at L1-2, L3-
4 and L4-5; and epidural fibrosis.

A December 1996 letter from Dr. Chipoco indicates that he had 
been treating the veteran since June 1993, with his most 
recent visit in October 1996.  Dr. Chipoco stated that the 
veteran's main complaint was chronic recurrent lumbar pain 
with radiation to both lower extremities.  He opined that due 
to the severity of the veteran's pain he had been totally and 
permanently disabled for the past several years.  He 
indicated that the veteran had decided to obtain a degree 
since his physical limitations would prevent him from 
returning to his former working activities.

A December 1996 nerve conduction study indicates that there 
was spontaneous activity seen in the left lumbar paraspinal 
muscles adjacent to the surgical scar.  They were low 
amplitude.  No anterior myotome abnormalities were seen.  The 
interpreter indicated that the examination was abnormal, but 
that the study was not a diagnostic one.  He noted that the 
low amplitude spontaneous activity most likely reflected the 
previous surgery.  He stated that there was no definite 
electrodiagnostic evidence for acute or chronic lower 
extremity radiculopathy based on the testing.

VA records from January 1997 show that the veteran 
participated in a study to test the effect of sacroiliac 
injection location.  On a study questionnaire the veteran 
identified his pain as excruciating and noted that the most 
comfort he had experienced during the previous week had been 
severe pain.  He indicated that he took Vicodin, Percocet, 
Flexeril, Elavil, Skalaxin and Parafon Forte for pain 
control, and noted that physical therapy helped with mobility 
and inflammation.  In a January 1997 VA pain clinic note, the 
physician indicated that the veteran had numerous complaints 
about his treatment.  The physician perceived that the 
veteran desired to have his disability rating increased and 
was frustrated with VA for failing to accommodate him.  The 
physician explained that the hospital did not make disability 
determinations.  He indicated that another physician had 
indicated to the veteran that sacroiliac injections were a 
lower risk option than surgery.  The veteran agreed to resume 
his exercise program and continue his medication regimen.  A 
February 1997 progress note indicates that the veteran 
refused a sacroiliac injection but expressed a desire to 
continue with his medications and exercise.

In a June 1997 statement, Dr. Chipoco indicated that the 
veteran was totally disabled and unable to drive.  He noted 
that the veteran's diagnoses were bilateral sciatic neuritis 
and post-operative arachnoiditis.

The RO contacted the veteran in August 1997, indicating that 
the Board had remanded his claims.  The veteran was 
instructed that he should submit a complete medical history 
and identify care providers.  The veteran was also directed 
to submit updated information concerning his education and 
industrial background.

The veteran was scheduled for VA examinations in November 
1997 but failed to report.

A VA spine examination was conducted in February 1998.  The 
examiner noted that he had reviewed the veteran's claims 
folder.  A full history was elicited from the veteran.  The 
examiner noted that the veteran had been attending Lansing 
Community College from 1990 to the time of the examination.  
The veteran expressed that he hoped to graduate in May 1998, 
and that he wanted to obtain his bachelor's degree after 
that.  The veteran reported that after service, he had worked 
installing cable television systems, at a gas station and at 
a furniture store.  He later worked as a security officer and 
as a warehouse worker before working as a dental technician.  
He then worked for a trucking company.  The veteran indicated 
that his 1990 surgery had alleviated much of his pain but had 
left him with decreased sensation in his left lower extremity 
and a decrease in strength in the left lower extremity.  On 
physical examination, the veteran was noted to be 
symmetrically bulky with toned muscles in the upper and lower 
extremities, without asymmetry, deformity, muscle spasm, or 
loss.  He wore a large black lumbosacral spine support.  He 
carried a cane which he did not use.  The examiner emphasized 
that the cane appeared relatively nonused.  The veteran's 
gait listed to the right, and he had a camp de quorum 
position.  There was no evidence of myofascitis, 
fibromyositis, or fibromyalgia from the base of the skull to 
the coccyx.  There was no sign of infection, deformity, 
wasting or atrophy.  There was no muscle spasm of tone loss.  
Loading through the shoulders caused no lumbosacral 
complaint, nor did pulling in the latissimus dorsi.  Range of 
motion testing revealed flexion to 45 degrees without muscle 
spasm, guarding, or deformity.  The veteran flexed to well 
over 90 degrees indirectly without guarding, deformity or 
wasting.  He could bend laterally 42 degrees to the right and 
40 degrees to the left.  Rotation was to 25 degrees 
bilaterally and the veteran could extend to 20 degrees.  
Straight leg raising was negative to 90 degrees.  There was 
no paraspinal muscle spasm, problem or difficulty, and no 
evidence of fibromyalgia or myofascitis.  Examination of the 
gluteal regions showed no piriformis abnormality and no 
grating, deformity or apprehension in the ranges of motion of 
either hip.  Examination of the quadriceps and hamstrings 
revealed no atrophy, tone loss, sensory loss, hair loss, 
evidence of reflex sympathetic dystrophy, deformity, wasting 
or dysfunction.  Sensation, power, and function of both lower 
extremities seemed to be symmetrical.  X-rays showed five 
lumbar vertebrae and lumbarization of the first sacral 
vertebra.  There was a large lateral process of the S1 
spinous process, but no evidence of spina bifida, deformity, 
or wasting.  Resting curvature was normal.  Disc space 
narrowing was seen at the S1-2 level, and the L5, L4, L2 and 
L1 levels were slightly narrowed.  There was slight anterior 
wedging at the L1 vertebra which seemed to be a growth 
abnormality and not an injury.  The examiner opined that the 
veteran had an aggravation of a normal condition, with 
increased onset of degenerative disc disease in the lumbar 
spine at multiple levels as a result of his military 
activities.  He indicated that the veteran seemed to have a 
good result from his 1990 surgery.  The examiner noted that 
although the medical evidence held differing opinions, there 
was no evidence of arachnoiditis, of significant scarring 
post surgery, or of any restricted activity, atrophy or 
deformity.  There was also no evidence of any muscle 
weakness, deformity, or wasting.  X-rays indicated no 
fracture or dislocation.  Minimal degenerative changes were 
identified.  The examiner opined that the veteran had no 
evidence of a medical problem that he could discern, and 
concluded that the veteran needed no further medical care for 
the significant degenerative disc disease of the lumbar 
spine.  He pointed out that the veteran seemed to be quite 
dependent on Percodan, Percocet and other medications.  He 
opined that the veteran was not completely disabled and that 
his aspirations for work in the future spoke for themselves.

A VA neurological examination was also conducted in February 
1998, on the same day as the spine examination.  The veteran 
reported that he had experienced constant low back pain since 
his 1990 surgery and that he was completely disabled.  He 
indicated that he suffered from urgency and hesitancy or 
urination and decreased sexual function.  He identified pain 
on both sides, but stated that it was worse on the left.  On 
physical examination there were no atrophic changes in the 
lower extremities.  The veteran's gait was labored, favoring 
the left lower extremity and with a somewhat flexed posture.  
On any demanded effort, the veteran complained of severe pain 
and grimaced.  Straight leg raising was possible only to 30 
degrees on the right and 20 on the left.  He was unable to 
completely extend the knees while lying on his back.  There 
was normal strength in the right lower extremity and strength 
in the left lower extremity was close to normal with a give 
way quality.  Reflex testing revealed a 3- right knee jerk 
and absent to trace left; 2+ to 3- right ankle jerk and 
absent on the left; planters were down.  Sensory examination 
was deferred.  The examiner indicated that it was impossible 
to make a definitive statement regarding the nature of the 
veteran's pain because the pain could not be measured.  He 
noted, however, that the degree of pain and disability did 
not seem to be in proportion to the relative minor findings 
on MRI and neurological examination.  The examiner did note 
that knee and ankle jerks on the left were absent, and opined 
that such findings could be due to the surgery.  The examiner 
noted that he had written a consultation for an 
electromyogram (EMG) and would also order a somatosensory 
evoked potentials of the lower extremities to test or 
radiculopathies.  An addendum reports that EMG and nerve 
conduction velocity studies of the left lower extremity and 
L-5 paraspinal muscles were reported as normal.  The veteran 
did not return for somatosensory evoked potentials of the 
lower extremities.

An April 1998 progress note from a VA pain clinic shows the 
veteran's complaints of pain radiating down the groin and the 
legs, especially on the right.  The veteran reported that bed 
rest and ice helped.  Spinal range of motion was decreased.  
A May note shows continued complaints of pain.  The veteran's 
medication was changed because he had difficulty 
concentrating in classes.  Methadone was prescribed.

A graduation program from Lansing Community College shows 
that the veteran received an Associate's degree in applied 
science in May 1998.

VA pain clinic records from June 1998 show that the veteran 
was able to continue classes with a new pain management 
regimen.  A July 1998 progress note reflects the veteran's 
concern that the drugs he took for pain control were causing 
him to be inattentive in class.

An October 1998 pain clinic note indicates that the veteran 
was getting little relief from his current pain medication 
and that he desired a change.  He indicated that he had 
recently transferred to Ferris State University and was 
adjusting to school.  

A February 1999 award notification indicates that the Social 
Security Administration (SSA) determined the veteran to be 
disabled due to discogenic and degenerative disorders of the 
back and an affective disorder.  In a January 1999 decision, 
the Administrative Law Judge (ALJ) found that the veteran had 
met the disability insured status requirements under SSA 
regulations as of May 1990.  Based on the medical evidence 
before him, the ALJ determined that the veteran had severe 
impairments due to discogenic and degenerative disorders of 
the back, as well as an affective disorder, and was unable to 
perform his past relevant work as a dental technician or 
heavy equipment operator.  He noted that based on an 
exertional capacity for sedentary work and the veteran's age, 
education and work experience, SSA regulations would direct a 
conclusion of "not disabled."  However, the ALJ considered 
the veteran's additional limitations and concluded that the 
veteran could not be expected to make a vocational adjustment 
to the work which exists in significant numbers in the 
national economy.       

A December 1999 report shows that the veteran was seen by 
Ronald J. Jakubiak, M.D.  Dr. Jakubiak noted that the veteran 
was a student at Ferris State University.  The veteran 
reported that he had fallen in October 1998 and broken his 
left foot, and had subsequently fallen and injured his right 
hip and low back.  He complained that the pain had gotten 
progressively worse.  He stated that the pain was continuous 
and radiated into his right buttock and down the right leg to 
the toes.  He reported numbness and tingling of the right 
foot and generalized weakness of the right leg.  He endorsed 
difficulty initiating urination and bowel movements.  Dr. 
Jakubiak noted that those difficulties might be related to 
the Oxycontin the veteran used for pain control.  Dr. 
Jakubiak noted that the veteran had been seen at the Sparrow 
Hospital emergency room the day before.  An MRI of the 
veteran's low back revealed evidence of an L4-5 disc 
herniation eccentric to the right.  On examination, the 
veteran was awake and alert but in extreme pain.  He had 
difficulty getting into an upright position from a recumbent 
position.  There were spasm and some pain on palpation of the 
paraspinous muscles on the right.  Straight leg raising was 
to 15 degrees on the left and to 5 degrees on the right.  
Deep tendon reflexes were symmetrical but absent in the lower 
extremities.  Pin sensation was diminished in the L5-S1 
distribution on the right, and pararectal pin sensation was 
normal.  The impression was right sciatica with L4-5 disc 
herniation, and status post L5-S1 semi-hemilaminectomy in 
1990.  

A right L4-5 semi-hemilaminectomy was performed by Dr. 
Jakubiak in December 1999.  On follow-up, the veteran was 
noted to be well with the exception of some stiffness in his 
back.  The preoperative excruciating leg pain was nearly 
gone.  The wound was well healed with no swelling, redness or 
drainage.  The veteran was instructed to remain out of school 
and told that he could walk as much as he could tolerate but 
to avoid lifting, twisting, turning or bending.

A February 2000 treatment note from Dr. Jakubiak indicates 
that the veteran was much improved from his preoperative 
state, but that he continued to complain of some pain into 
his right buttock and leg and of a lesser degree of pain into 
the left leg.  Dr. Jakubiak noted that the veteran continued 
to experience problems with his broken left foot and used a 
cane because of that.  He recommended therapy for the back.  
A May 2000 treatment note shows that the veteran continued to 
complain of right sciatica, with pain radiating down to the 
foot.  A July 2000 statement indicates that the veteran 
continued to participate in physical therapy and was making 
significant improvement.  The veteran was instructed that if 
he required additional physical therapy he should consult his 
family doctor.

A VA spine examination was conducted in February 2001.  The 
veteran complained of pain and spasm of the lower back 
muscles as well as the upper back.  The pain was reported to 
be fairly constant, but there was no more than occasional 
pain in the leg.  The veteran indicated that he was unable to 
perform household tasks.  He stated that walking for long 
distances was painful.  He reported that he took medications 
and did exercises at home.  He indicated that the condition 
had been fairly stable without change and that there were no 
flare-ups except one during the previous month.  On physical 
examination, the veteran was noted to be a healthy looking 
tall male who did not wear a back brace.  The examiner noted 
that there was no objective evidence of pain during 
conversation and while the veteran walked into the 
examination room.  The veteran's gait was normal and his 
posture was good and erect.  The thoracic spine was normally 
aligned, with no spasm or tenderness.  Examination of the 
veteran's low back revealed a symmetrical pelvis and a 
midline surgical scar.  The veteran complained of pain on 
palpation of the scar.  There was no cough aggravation of 
pain.  Muscle tone was good and there was no evidence of 
paravertebral muscle spasm or atrophy.  Range of motion 
testing revealed extension to 25 degrees, flexion to 50 
degrees, lateral flexion to 25 degrees bilaterally and 
rotation to 20 degrees bilaterally.  The veteran complained 
of pain throughout the range of motion on extension and 
flexion, and complained of pain at the end of motion on 
lateral flexion and rotation.  On neurological examination of 
the lower extremities, the examiner noted that the left knee 
reflex appeared to be absent.  Other reflexes were present.  
Extensor hallucis longus strength was strong bilaterally.  
There was no atrophy of the leg muscles and tone was good.  
Sensation to touch was present.  Straight leg rasing was to 
45 degrees on the right and to 60 degrees on the left.  
Lasegue test was negative.  The veteran refused X-rays and 
EMG studies.  An MRI revealed degenerative changes, post-
surgical changes and disc changes at L4-5.  The findings did 
not differ significantly from the previous MRI.  There was no 
recurrent disc herniation.  The diagnoses were history of 
back injury and lower back surgery involving the discs, 
status post disc surgery of the lumbar spine with limitation 
of motion and residual and neurological deficiency in the 
left lower limb.  The examiner indicated that while there was 
a history of flare-up, it was not possible to determine the 
additional degree of loss of motion or symptoms during a 
flare-up.  He found no evidence of incoordination or 
weakness, but opined that there was increased pain on 
additional resistance or pressure during range of motion 
testing.  He opined that the veteran was not employable and 
that the veteran's ability on industrial adaptability was 
most likely to be poor.

A VA brain and spinal cord examination was also conducted in 
February 2001.  The examiner noted that he had seen the 
veteran in February 1998.  The veteran reported that his 
symptoms had continued since his surgeries and that he was 
unable to work.  He reported that his pain was primarily on 
the left but that he also had pain on the right.  He 
indicated that he experienced urinary urgency and hesitancy, 
as well as decreased sexual function.  He noted that the pain 
was worsened by activity and not improved by anything.  The 
veteran's history was noted, to include his December 1999 
surgery.  The veteran reported that he had no better than 25 
percent relief of his pain and that all other symptoms 
remained as before his surgery.  The examiner noted that the 
veteran failed to cooperate with straight leg raising, 
complaining of bodily pain when he was asked to extend his 
legs.  The examiner made several more requests and explained 
that the examination report would reflect the veteran's 
failure to cooperate.  The remainder of the examination was 
attempted, but the veteran refused to continue unless another 
physician was present.  The examiner explained that his 
request could not be met, and the examination was terminated.

In April 2001, the RO contacted the veteran to inform him of 
a change in the law regarding VA's duty to assist a claimant.  
The RO indicated that it would write to Dr. Jakubiak and make 
an additional request for any further medical records.  In 
May 2001, the RO received records from Dr. Jakubiak which 
were duplicative of medical evidence already associated with 
the veteran's claims folder.  The veteran identified no 
further evidence to support his claims.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO 
in December 2001.  The Board notes that the veteran has been 
appraised of the evidence necessary to substantiate his 
claims.  The RO has scheduled numerous VA examinations of the 
veteran's disabilities and has obtained VA and private 
treatment records.  In addition, the veteran's VA vocational 
rehabilitation records and his Social Security Administration 
records have been associated with the claims folders.  The 
veteran was afforded the opportunity to present testimony to 
a hearing officer at the RO.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims. 

In sum, the facts relevant to these claims have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.

III.  Analysis

Increased Rating for Back Disability

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).

The veteran's back disability is currently evaluated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, which provides that a rating of 40 percent is warranted 
for severe lumbosacral strain with listing of the spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  A higher rating is not available under this 
diagnostic code.  

Intervertebral disc syndrome will be rated as 40 percent 
disabling where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 60 percent 
evaluation is warranted where the disorder is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Ankylosis of the lumbar spine is to be rated as 50 percent 
disabling where the angle of ankylosis is unfavorable or 40 
percent if the angle of ankylosis is favorable.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2001).

Residuals of a fracture of a vertebra with cord involvement 
resulting in bedridden status or the necessity for long leg 
braces warrant a 100 percent evaluation.  A 60 percent 
evaluation is warranted without cord involvement if there is 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the fracture residuals are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Limitation of motion of the dorsal (thoracic) spine warrants 
a noncompensable evaluation if it is slight or a 10 percent 
evaluation if it is moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Ankylosis of the dorsal spine warrants a 20 percent 
evaluation if it is favorable or a 30 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5288.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

When rating ankylosis or limitation of motion of the spine, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. § 4.71a, Note following 
Diagnostic Code 5285 (2001).

Paralysis of the sciatic nerve warrants an 80 percent 
evaluation if it is complete; with complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
of the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  Incomplete paralysis 
of the sciatic nerve warrants a 60 percent evaluation if it 
is severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Initially, the Board notes that prior to a December 1990 
rating decision granting an increased schedular evaluation of 
40 percent under Diagnostic Code 5295, the veteran's back 
disability had been evaluated as 20 percent disabling based 
on limitation of motion of the thoracic spine and 
demonstrable deformity of a vertebral body.  The veteran 
continues to have limitation of motion of the thoracic spine 
and vertebral deformity.  The involvement of the thoracic 
spine is from T10 through T12.  Because the involvement of 
the thoracic spine is at multiple levels, it should be 
separately rated from the impairment of the lumbosacral 
spine.  Therefore, the Board concludes that a separate 20 
percent evaluation is warranted for this component of the 
disability.  However, there is no cord involvement, the 
veteran does not require a jury mast and he has substantial 
useful motion of the thoracic spine.  Therefore, the thoracic 
component of the back disability does not warrant a separate 
rating in excess of 20 percent.

With respect to the functional impairment due the service-
connected lumbosacral disability, 40 percent is the maximum 
evaluation authorized under the Diagnostic Codes for 
lumbosacral strain and limitation of motion.  The veteran has 
substantial useful motion of the lumbosacral strain so there 
is no appropriate basis for concluding that the functional 
impairment more nearly approximates the unfavorable ankylosis 
required for a 50 percent evaluation than the favorable 
ankylosis contemplated by a 40 percent evaluation under 
Diagnostic Code 5289.  

The symptoms and functional impairment contemplated under 
Diagnostic Codes 5289, 5292, 5294 and 5295 do overlap.  
Therefore, the lumbosacral disability may not be separately 
evaluated under these Diagnostic Codes.

The disability would warrant a rating of 60 percent if the 
veteran has intervertebral disc syndrome which more nearly 
approximates pronounced than severe.  Moreover, it would not 
violate the rule against pyramiding to evaluate the 
functional impairment of the veteran's lumbosacral spine 
under Diagnostic Code 5289, 5292 or 5294, and to separately 
rate the sciatic nerve impairment under Diagnostic Code 8520.  

During the period of this claim, the evidence shows that the 
veteran was found to have a herniated disc at L4-5 with 
resulting right sciatica in December 1999.  Because of this 
the veteran underwent a semihemilaminectomy.  However, the 
veteran has been granted a temporary total rating from 
December 16, 1999, through September 2000 for convalescence 
based upon this surgery.  

With respect to the remainder of the period pertinent to this 
claim, the Board recognizes that the veteran's physician, Dr. 
Chipoco, has indicated that the veteran has pronounced 
intervertebral disc syndrome.  However, Dr. Chipoco has not 
adequately supported his conclusion with objective evidence.  

The veteran has been evaluated on a number of occasions in 
connection with this claim, but has failed to cooperate with 
the examination process.  For instance, when he was examined 
in March 1996, he complained of constant back pain with 
radiation into his legs and constant numbness but his 
complaints of sensory loss did not follow a dermatomal 
distribution, he had normal strength in all muscle groups of 
the lower extremities, and an MRI revealed only mild changes.  
In addition, he refused to undergo an EMG at that time.  He 
eventually underwent nerve conduction studies and an EMG in 
December 1996 but it revealed no definitive evidence of acute 
or chronic lower extremity radiculopathy.  The February 1998 
neurology examiner noted that the degree of pain and 
disability maintained by the veteran did not seem to be in 
proportion to the relative minor findings on the MRI and 
neurological examination.  Another February 1998 examiner 
opined that the veteran had no medical problem that he could 
discern and that the veteran required no further medical 
care.  A May 1998 addendum to the February 1998 neurology 
examination report indicates that an EMG and nerve conduction 
studies of the left lower extremity and L-5 paraspinal 
muscles were reported as normal.  The February 2001 brain and 
spinal cord examination could not be completed because of the 
veteran's failure to cooperate with the examination.  
Furthermore, although the veteran did undergo the February 
2001 spine examination, he refused to undergo the EMG studies 
determined necessary by the examiner.  As a direct 
consequence of the veteran's failure to cooperate, the Board 
has been left with a record that is inadequate to establish 
that the veteran has right or left sciatic nerve impairment 
to a compensable degree or more than severe intervertebral 
disc syndrome.

Total Rating based on Unemployability due to Service-
Connected Disability

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran's only compensable service-connected disabilities 
are the thoracic and lumbosacral disabilities discussed 
herein.  The combined rating for the veteran's service-
connected disabilities with the separate 20 percent rating 
granted in this decision is 50 percent.  Therefore, he does 
not meet the minimum schedular criteria for a total rating 
based on unemployability due to service-connected 
disabilities.  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration.  In this regard, the Board 
notes that the VA physician who performed the spine 
examination in February 2001 is of the opinion that the 
veteran is not employable.  However, the examiner failed to 
support that conclusion with evidence obtained during his 
examination or with any other evidence contained in the 
claims folder.  In fact, his examination revealed good muscle 
tone of the lumbar spine with no spasm or atrophy, useful 
range of motion, no atrophy of the leg muscles, no 
incoordination and no weakness.  The examiner identified no 
objective evidence of pain.  Sensation to touch was present, 
and an MRI revealed no recurrent disc herniation.  Therefore, 
the Board finds this opinion to be of no probative value.  

Dr. Chipoco has indicated that the veteran is unemployable 
due to pronounced intervertebral disc syndrome.  However, Dr. 
Chipoco has not adequately supported this opinion with 
objective evidence.  Moreover, as explained above, the Board 
has rejected the premise of Dr. Chipoco's opinion, the 
existence of pronounced intervertebral disc syndrome.  

The Board recognizes that the veteran has been in receipt of 
SSA disability benefits.  However, the award was based upon 
the veteran's service-connected low back disability, as well 
as disabilities which are not service-connected.  As 
discussed above, the central inquiry in determining whether 
the veteran is unemployable for VA compensation purposes is 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  

As discussed above, the veteran has not cooperated with the 
evaluation process.  As a result the true nature and extent 
of impairment from his service-connected disabilities and 
their impact on his ability to obtain and maintain employment 
cannot be determined.  Based upon the objective evidence in 
this case, to include the normal EMG'S and nerve conduction 
velocity studies, the MRI reports showing only mild changes, 
and the physical examination reports showing normal strength 
and tone, and absence of atrophy, the Board has no reason to 
believe that the service-connected disabilities are 
sufficient by themselves to preclude the veteran from 
obtaining or maintaining any form of substantially gainful 
employment consistent with his education and industrial 
background.  Therefore, referral of this case for extra-
schedular consideration is not in order. 

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

The Board having determined that the veteran's service-
connected back disability warrants a 40 percent rating for 
the lumbosacral component and a separate 20 percent rating 
for the thoracic component, the appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

